To presume a dedimus, not annexed, to have been that very one by force of which the deposition is taken, is to presume strongly at least. But it is stated to have been on a suit depending in Montgomery Circuit Court, and it is not shown that at any time any other suit answering this description was then depending in that court between Dixon and the defendants, it may, together with the actual annexation of the dedimus to the deposition appearing with the latter, enable the Court to presume that the suit in the deposition and in the commission is the same.
Therefore the deposition was properly received and read in the Circuit Court.
Affirm the judgment.